Corrected Notice of Allowance
DETAILED ACTION
Notice of Pre-AlA or AIA  Status
This is a correction to a notice of allowability to correct minor informalities to claims 2, 4-10, 18-19, 22, 25, 27-33, 41-42, 45, 47- 56, 65 and 74.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant's amendment filed on 01/12/2021. Claims 4-5, 7-10, 18-19, 27-28, 30-33, and 41-42 have been amended. Claims 1, 3, 11-17, 20-21, 23-24, 2, 34-40, 43-33, 46, 57-64, and 66-73 have been previously canceled. The following claims 2, 4-10, 18-19, 22, 25, 27-33, 41-42, 45, 47- 56, 65 and 74 have been examined and are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 03/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/147,366; 9,721,086; and 11,017089 have been reviewed and is accepted. The terminal disclaimer has been recorded. 
Examiner’s Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via E-Mail from Mr. Adam S. Boger (Reg. No. 71,837) on behalf of the Ms. Linda Thayer (Reg. No. 45,681) on 03/25/2022. The application has been amended as follows:
Please replace paragraph [0001] of specification with:
This application is a divisional of U.S. application Ser. No. 16/662,351 (now U.S. Pat. No. 11,017,089), filed Oct. 24, 2019, titled METHODS AND SYSTEMS FOR SECURE AND RELIABLE IDENTITY-BASED COMPUTING, which is a continuation of U.S. application Ser. No. 15/946,067 (now U.S. Pat. No. 10,509,907), filed Apr. 5, 2018, titled METHODS AND SYSTEMS FOR SECURE AND RELIABLE IDENTITY-BASED COMPUTING, which is a continuation of U.S. application Ser. No. 15/628,228 (now U.S. Pat. No. 9,971,894), filed Jun. 20, 2017, titled METHODS AND SYSTEMS FOR SECURE AND RELIABLE IDENTITY-BASED COMPUTING, which is a divisional of U.S. patent application Ser. No. 14/485,707 (now U.S. Pat. No. 9,721,086), filed Sep. 13, 2014, titled METHODS AND SYSTEMS FOR SECURE AND RELIABLE IDENTITY-BASED COMPUTING, which claims priority to and is a continuation-in-part of PCT Application No. PCT/US2014/026912, filed Mar. 14, 2014, titled METHODS AND SYSTEMS FOR PURPOSEFUL COMPUTING, which is a continuation-in-part of U.S. patent application Ser. No. 13/928,301 (now U.S. Pat. No. 9,378,065), filed Jun. 26, 2013, titled PURPOSEFUL COMPUTING, which is a continuation-in-part of U.S. patent application Ser. No. 13/815,934 (now U.S. Pat. No. 10,075,384), filed Mar. 15, 2013, titled “PURPOSEFUL COMPUTING” and all of which are incorporated herein by reference in their entirety, and referred to collectively as the Parent Application Set.
Authorization for this examiner's amendment was given via E-Mail from Mr. Adam S. Boger (Reg. No. 71,837) on behalf of the Ms. Linda Thayer (Reg. No. 45,681) on 05/17/2022. The application has been amended as follows:
Please cancel claims 1-74.
1-74.	 (Canceled)
Please replace claim 75 with:
75.	(New) A hardened identity device arrangement for secure persistent resource identification, such hardened identity device arrangement comprising:
a secure hardened arrangement including a chip or chipset packaging enclosure arrangement, 
wherein operations within the secure hardened packaging enclosure arrangement are at least in part controlled by one or more protected processing environments included within the secure hardened packaging enclosure arrangement, the operations including:
securely communicating with a remote administrative identity service and/or a cloud identity service;
providing effectively unpredictable emitter instruction control, at least in part, for supporting biometric liveness determination, wherein emitter instruction control is configured to cause an emitter arrangement to emit an effectively unpredictable formulation of electromagnetic radiation and/or ultra-sound; 
time stamping emitter electromagnetic radiation and/or ultra-sound emission event information and corresponding sensor electromagnetic radiation and/or ultra-sound sensing event information, such time stamping, at least in part, using information from one or more secure clocks located within one or more secure hardened packaging enclosure arrangements, such sensor event information being provided by a sensor arrangement; 
correlating time-stamped emitter event information and sensor event information, and performing timing anomaly analysis of the emitter event information and the sensor event information, to evaluate liveness of a human subject; and
storing, in a protected repository arrangement located within such secure hardened chip or chipset packaging enclosure arrangement, biometric identification information and cryptographic key information; and
wherein the secure hardened chip or chipset packaging enclosure arrangement employs an integrated circuit reverse engineering countermeasure arrangement.
Please replace claim 76 with:
76.	(New) A hardened identity device arrangement as in Claim 75, wherein such device arrangement enables operatively producing a timing anomaly determination result regarding the relationship of emission event timing and corresponding sensor event timing, such result used in evaluating the liveness of a representation of a human subject.
Please replace claim 77 with:
77.	(New) A hardened identity device arrangement as in Claim 75, wherein such device arrangement enables operatively producing a timing anomaly determination result regarding the relationship of the timing of an electromagnetic radiation emission event set and the timing of a corresponding electromagnetic radiation sensor sensing event set, wherein such relationship is monitored by such hardened enclosure, secure chip or chipset arrangement monitoring service, and detection of an event information set that varies significantly from timing requirements produces an exception handling instance resulting in one or more actions, the foregoing one or more actions at least in part based upon the determination of liveness presence of a human subject, such human subject represented as having been electromagnetically painted by at least a portion of such emitted electromagnetic radiation.

Please replace claim 78 with:
78.	(New) A hardened identity device arrangement as in Claim 77, wherein such monitoring service causes a further identity determination evaluation and/or suspension of an operating session.
Please replace claim 79 with:
79.	(New) A hardened identity device arrangement as in Claim 75, wherein a detection of a specified event invokes one or more resources to take one or more actions.
Please replace claim 80 with:
80.	(New) A hardened identity device arrangement as in Claim 75, wherein such device arrangement has securely stored a private key, such private key used to at least in part authenticate identification information securely bound to such device arrangement using a public cryptographic certificate signed by its manufacturer, such use enabling validation of one or more identification information attributes that are securely bound to such device arrangement.
Please replace claim 81 with:
81.	(New) A hardened identity device arrangement as in Claim 75, wherein such device arrangement securely stores identification information that includes one or more cryptographically hashed instances comprising at least such device related stakeholder biometric data, device version information, and manufacturer identity information.
Please replace claim 82 with:
82.	(New) A hardened identity device arrangement as in Claim 75, wherein such device arrangement is configured to securely store device arrangement identification information that includes such device arrangement’s provenance information, wherein such provenance information identifies one or more device arrangement manufacturers, publishers, creators, distributors, retailers, modifiers, owners, and/or users.
Please replace claim 83 with:
83.	(New) A hardened identity device arrangement as in any one of Claims 76, 79, and 81, wherein such providing effectively unpredictable emitter instruction control for supporting biometric liveness determination, employs, at least in part, a pseudo-random generator arrangement.
Please replace claim 84 with:
84.	(New) A hardened identity device arrangement as in Claim 82, wherein such providing effectively unpredictable emitter instruction control for supporting biometric liveness determination, employs, at least in part, a pseudo-random generator arrangement.
Please replace claim 85 with:
85.	(New) A method for establishing secure persistent resource identification, such method comprising: 
providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, wherein such providing enables hardened identity device arrangements for secure persistent resource identification, each such hardened identity device arrangement comprises a secure hardened chip or chipset packaging enclosure arrangement, 
wherein operations within the secure hardened packaging enclosure arrangement are at least in part controlled by one or more protected processing environments included within the secure hardened packaging enclosure arrangement, the operations including:
securely communicating with a remote administrative identity service and/or a cloud identity service;
providing effectively unpredictable emitter instruction control, at least in part, for supporting biometric liveness determination, wherein emitter instruction control is configured to cause an emitter arrangement to emit an effectively unpredictable formulation of electromagnetic radiation and/or ultra-sound; 
time stamping emitter electromagnetic radiation and/or ultra-sound emission event information and corresponding sensor electromagnetic radiation and/or ultra-sound sensing event information, such time stamping, at least in part, using information from one or more secure clocks located within the secure hardened packaging enclosure arrangement, such sensor event information being provided by a sensor arrangement; 
correlating time-stamped emitter event information and sensor event information, and performing timing anomaly analysis of the emitter event information and the sensor event information, to evaluate liveness of a human subject; and
storing, in a protected repository arrangement located within such secure hardened chip or chipset packaging enclosure arrangement, biometric identification information and cryptographic key information; and
wherein the secure hardened chip or chipset packaging enclosure arrangement employs an integrated circuit reverse engineering countermeasure arrangement.
Please replace claim 86 with:
86.	(New) A method as in Claim 85, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables each such hardened identity device arrangement to operatively produce a timing anomaly determination result regarding the relationship of emission event timing and corresponding sensor event timing, such result used in evaluating the liveness of a representation of a human subject.
Please replace claim 87 with:
87.	(New) A method as in Claim 85, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables each such hardened identity device arrangement to operatively produce a timing anomaly determination result regarding the relationship of the timing of an electromagnetic radiation emission event set and the timing of a corresponding electromagnetic radiation sensor sensing event set, wherein such relationship is monitored by such hardened enclosure, secure chip or chipset arrangement monitoring service, and detection of an event information set that varies significantly from timing requirements produces an exception handling instance resulting in one or more actions, the foregoing one or more actions at least in part based upon the determination of liveness presence of a human subject, such human subject represented as having been electromagnetically painted by at least a portion of such emitted electromagnetic radiation.
Please replace claim 88 with:
88.	(New) A method as in Claim 87, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables such monitoring service to cause a further identity determination evaluation and/or suspension of an operating session.
Please replace claim 89 with:
89.	(New) A method as in Claim 85, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables a detection of a specified event to invoke one or more resources to take one or more actions.

Please replace claim 90 with:
90.	(New) A method as in Claim 85, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables configuring each such hardened identity device arrangement to securely store a private key, such private key used to at least in part authenticate identification information securely bound to such device arrangement using a public cryptographic certificate signed by its manufacturer, such use enabling validation of one or more identification information attributes that are securely bound to such device arrangement.
Please replace claim 91 with:
91.	(New) A method as in Claim 85, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables configuring each such hardened identity device arrangement to securely store identification information that includes one or more cryptographically hashed instances comprising at least such device related stakeholder biometric data, device version information, and manufacturer identity information.
Please replace claim 92 with:
92.	(New) A method as in Claim 85, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables configuring each such hardened identity device arrangement to securely store device arrangement identification information that includes such device arrangement’s provenance information, wherein such provenance information identifies one or more device arrangement manufacturers, publishers, creators, distributors, retailers, modifiers, owners, and/or users.



Please replace claim 93 with:
93.	(New) A method as in any one of Claims 86, 89, and 91, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, enables use of a pseudo-random generator arrangement to at least in part produce effectively unpredictable emitter instruction control for supporting biometric liveness determination.
Please replace claim 94 with:
94.	(New) A method as in Claim 92, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, enables use of a pseudo-random generator arrangement to at least in part produce effectively unpredictable emitter instruction control for supporting biometric liveness determination.
Please replace claim 95 with:
95.	(New) A hardened identity device arrangement as in Claim 75, wherein such device arrangement is configured to enable isolated protected processing of resources in accordance with an operating session purposeful computing resource manifest, wherein such resources are at least in part identified by their respective one or more stakeholder parties and wherein such one or more stakeholder parties are respectively at least in part biometrically identified.
Please replace claim 96 with:
96.	(New) A hardened identity device arrangement as in Claim 75, wherein identification information for such device arrangement is securely, cryptographically bound to identification information of at least one stakeholder of such device arrangement, wherein such stakeholder identification information includes at least one stakeholder characterizing fact attribute that is verifiable through use of a test method set.

Please replace claim 97 with:
97.	(New) A hardened identity device arrangement as in Claim 95, wherein identification information for such device arrangement is securely, cryptographically bound to identification information of at least one stakeholder of such device arrangement, wherein such stakeholder identification information includes at least one stakeholder characterizing fact attribute that is verifiable through use of a test method set.
Please replace claim 98 with:
98.	(New) A hardened identity device arrangement as in Claim 96, wherein such test method set is processed at least in part using tamper resistant processing and memory located within such secure hardened chip or chipset packaging enclosure arrangement.
Please replace claim 99 with:
99.	(New) A hardened identity device arrangement as in Claim 97, wherein such test method set is processed at least in part using tamper resistant processing and memory located within such secure hardened chip or chipset packaging enclosure arrangement.
Please replace claim 100 with:
100.	(New) A method as in Claim 85, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables configuring each such hardened identity device arrangement to enable isolated protected processing of resources in accordance with an operating session purposeful computing resource manifest, wherein such resources are at least in part identified by their respective one or more stakeholder parties and wherein such one or more stakeholder parties are respectively at least in part biometrically identified.


Please replace claim 101 with:
101.	(New) A method as in Claim 85, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables securely, cryptographically binding identification information for such device arrangement to identification information of at least one stakeholder of such device arrangement, wherein such stakeholder identification information includes at least one stakeholder characterizing fact attribute that is verifiable through use of a test method set.
Please replace claim 102 with:
102.	(New) A method as in Claim 100, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables securely, cryptographically binding identification information for such device arrangement to identification information of at least one stakeholder of such device arrangement, wherein such stakeholder identification information includes at least one stakeholder characterizing fact attribute that is verifiable through use of a test method set.
Please replace claim 103 with:
103.	(New) A method as in Claim 101, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables processing such test method set at least in part using tamper resistant processing and memory located within such secure hardened chip or chipset packaging enclosure arrangement.
Please replace claim 104 with:
104.	(New) A method as in Claim 102, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, at least in part enables processing such test method set at least in part using tamper resistant processing and memory located within such secure hardened chip or chipset packaging enclosure arrangement.
Please replace claim 105 with:
105.	(New) A hardened identity device arrangement as in Claim 75, wherein such device arrangement enables matching acquired biometrically based identity information with identity information cloud service registered and stored information to determine validity of identity information assertions.
Please replace claim 106 with:
106.	(New) A method as claimed in Claim 85, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, enables matching acquired biometrically based identity information with identity information cloud service registered and stored information to determine validity of identity information assertions.
Please replace claim 107 with:
107.	(New) A hardened identity device arrangement as in any one of Claims 75, 76, 77, 78, 79, 80, 81, 82, 95, 96, 97, 98, 99, and 105, wherein such providing effectively unpredictable emitter instruction control for supporting biometric liveness determination, employs, at least in part, a pseudo-random generator arrangement.
Please replace claim 108 with:
108.	(New) A method as in any one of Claims 85, 86, 87, 88, 89, 90, 91, 92, 100, 101, 102, 103, 104, and 106, wherein such providing, through use of a computing arrangement, at least one of one or more standardized resources and specifications, enables use of a pseudo-random generator arrangement to at least in part produce effectively unpredictable emitter instruction control for supporting biometric liveness determination.


Allowable Subject Matter
Claims 75-108 are allowed.
The following is an examiner's statement of reasons for allowance: There is no teaching or suggestion in the prior art of the combination of claim limitations, among other things, as presented in the independent claims 75 and 85 specifically that A hardened identity device arrangement for secure persistent resource identification, such hardened identity device arrangement comprising: a secure hardened arrangement including a chip or chipset packaging enclosure arrangement, wherein operations within the secure hardened packaging enclosure arrangement are at least in part controlled by one or more protected processing environments included within the secure hardened packaging enclosure arrangement, the operations including: securely communicating with a remote administrative identity service and/or a cloud identity service; providing effectively unpredictable emitter instruction control, at least in part, for supporting biometric liveness determination, wherein emitter instruction control is configured to cause an emitter arrangement to emit an effectively unpredictable formulation of electromagnetic radiation and/or ultra-sound; time stamping emitter electromagnetic radiation and/or ultra-sound emission event information and corresponding sensor electromagnetic radiation and/or ultra-sound sensing event information, such time stamping, at least in part, using information from one or more secure clocks located within one or more secure hardened packaging enclosure arrangements, such sensor event information being provided by a sensor arrangement; correlating time-stamped emitter event information and sensor event information, and performing timing anomaly analysis of the emitter event information and the sensor event information, to evaluate liveness of a human subject; and storing, in a protected repository arrangement located within such secure hardened chip or chipset packaging enclosure arrangement, biometric identification information and cryptographic key information; and wherein the secure hardened chip or chipset packaging enclosure arrangement employs an integrated circuit reverse engineering countermeasure arrangement, in view of other limitations and intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Shablygin et al (20130212704 A1) teaches systems and methods for activating a token to enable a user to enter a transaction based on information received from a recovery key and a passcode are described herein. (¶¶0078-0081, 0131-0134, 0157-0158 and 0171-0172).
Felsher et al (8316237 B1) teaches a system and method for communicating information between a first party and a second party, comprising the steps of receiving, by an intermediary, an identifier of desired information and accounting information for a transaction involving the information from the first party, transmitting an identifier of the first party to the second party, and negotiating, by the intermediary, a comprehension function for obscuring at least a portion of the information communicated between the first party and the second party. The data transmission may be made secure with respect to the intermediary by providing an asymmetric key or direct key exchange for encryption of the communication between the first and second party. The data transmission may be made secure with respect to the second party by maintaining the information in encrypted format at the second party, with the decryption key held only by the intermediary, and transmitting a secure composite of the decryption key and a new encryption key to the second party for transcoding of the data record, and providing the new decryption key to the first party, so that the information transmitted to the first party can be comprehended by it. (Col 3, lines 15-24 and Col 9, lines 50-55).
Chaudhury et al (8,856,541 B1) teaches liveness detection techniques are described for facial recognition. The techniques enable potential detection and mitigation of attempts to authenticate by spoofing. An example method includes determining, by a computing device, a challenge pattern against which to match an authentication input to detect liveness, and displaying, using a display device, a graphical user interface (GUI) including an element and moving the element according to the challenge pattern within the GUI. The method further includes receiving, from an image capture device, at least a first image of a face and a second image of the face, and detecting one or more eye movements based on the first and second images of the face. The method further includes determining whether to deny authentication with respect to accessing one or more functionalities controlled by the computing device. (Col 2, lines 60-67, Col 3, lines 10-23).
Redlich et al (20100250497 A1) teaches a method and system processes data in a distributed computing system to survive an electromagnetic pulse (EMP) attack. The computing system has proximal select content (SC) data stores and geographically distributed distal data stores, all with respective access controls. The data input or put through the computing system is processed to obtain the SC and other associated content. The process then extracts and stores such content in the proximal SC data stores and geographically distributed distal SC data stores. The system further processes data to geographically distribute the data with data processes including: copy, extract, archive, distribute, and a copy-extract-archive and distribute process with a sequential and supplemental data destruction process. In this manner, the data input is distributed or spread out over the geographically distributed distal SC data stores. The system and method permits reconstruction of the processed data only in the presence of a respective access control. (¶¶0353, 0811, 0818, 1056, and 1063).
Attfield et al (10169571 B1) teaches systems and methods for secure, policy- based, access control and management of mobile computing devices, including policy decision enforcement mechanisms, device and private network presence testing, aspects of file system controls, policy set sanity checking algorithms, performance optimizations. (Col 11, lines 25-55).
Ortiz (20110191840 A1) teaches a method and system for the authentication of a user at a point of entry. Biometric data can be provided after preliminary identification of the user based on identification information wirelessly provided from a portable electronic device carried with the user when the user is located near a point of entry, such as, for example, a border crossing or access point to a secure facility. Such a method and system can incorporate RFD tags, cellular wireless communications data and links, and/or Bluetooth communications link, etc. (0027-0033).
Breed (20130033381 A1) teaches a method for monitoring a cargo container in which a transmitter is arranged on the container and periodically transmits messages to a remote site or location according to a schedule of messages. When a message is not received according to the schedule, which may be the result of tampering with the transmitter or another nefarious action involving the container, it may be considered that the container has been stolen. A rate of transmission of the messages may be modified based on a condition of the vehicle, such as the presence of a driver inside the vehicle, a distance between a driver inside the vehicle and the vehicle, the vehicle being at rest after motion of the vehicle stops, a location of the vehicle, biometric identification of a driver of the vehicle and deviation of the vehicle from an expected route, and/or based on current time and weather around the vehicle. (¶¶0233 and 0250).
Saito (20170048238 A1) teaches a smart card authenticates a cardholder. The smart card includes a substrate, a sensor module, a wireless transceiver module, and a power circuit. The sensor module includes (a) a biometric sensor adapted to detect biometric information from a person's body, (b) a processor unit adapted to authenticate the person in response to the detected biometric information and generate an authentication signal representing an authentication result, and (c) a memory adapted to store biometric information of a specific individual associated with the smart card. The wireless transceiver module transmits signals received from the processor unit and receives a wirelessly-transmitted power signal. The power circuit generates at least one supply voltage from the received power signal and provides the supply voltage to the sensor module. An electronic passport is embedded with the smart card, and a terminal module is used for wirelessly transmitting power to and receiving signals from the electronic passport. (¶¶0031-0035, 0038, 0041-0042, 0046, 0049-0058, 0066-0073, and 0076-0077).
Ginter (20070226807 A1) teaches an invention that provides systems and methods for electronic commerce including secure transaction management and electronic rights protection. Electronic appliances such as computers employed in accordance with the present invention help to ensure that information is accessed and used only in authorized ways, and maintain the integrity, availability, and/or confidentiality of the information. Secure subsystems used with such electronic appliances provide a distributed virtual distribution environment (VDE) that may enforce a secure chain of handling and control, for example, to control and/or meter or otherwise monitor use of electronically stored or disseminated information. Such a virtual distribution environment may be used to protect rights of various participants in electronic commerce and other electronic or electronic-facilitated transactions. Secure distributed and other operating system environments and architectures, employing, for example, secure semiconductor processing arrangements that may establish secure, protected environments at each node. These techniques may be used to support an end-to-end electronic information distribution capability that may be used, for example, utilizing the "electronic highway." (¶¶0480, 0487 and 0498).
Buer et al (20130013925 A1) teaches techniques are provided to authenticate components in a system. Users may enter credentials into an input device and the credentials may be authenticated and/or securely transmitted to the components. The components may then provide the credentials to a server in the system. Strong authentication may thus be provided to the effect that credentials associated with specific users have been received from specific components in the system. The server may then enable the components to access selected services. (¶¶0135-0141 and 0159-0162).
 Cohen et al (20060112279 A1) teaches an invention provide methods and systems for authenticating an enrolled uses of a biometric authentication and/or identification system having an exception mode, in which the enrolled user submits a temporary password during authentication. The temporary password is only generated if the enrolled user's identity is verified and the person authorizing a change to the exception mode submits a valid biometric identifier. (¶¶0045-0050 and 0082-0083). Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.
/Sakinah White Taylor/Primary Examiner, Art Unit 2497